                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DONALD RAY MORGAN,                                 )
                                                   )
                             Petitioner,           )
                                                   )
              v.                                   )       1:20CV965
                                                   )       1:14CR194-1
UNITED STATES OF AMERICA,                          )       1:14CR414-1
                                                   )
                             Respondent.           )

                                           ORDER


       Petitioner in this action submitted a Motion (1:14CR194-1, Docket Entry 33;

1:14CR414-1, Docket Entry 23) to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255. In accordance with Rule 4(b) of the Rules Governing Section 2255 Proceedings, the

Court will direct the United States Attorney to file a Response to the Motion.

       IT IS THEREFORE ORDERED that the United States Attorney is directed to file a

Response to Petitioner’s Motion (1:14CR194-1, Docket Entry 33; 1:14CR414-1, Docket Entry

23) within sixty (60) days from the date of the entry of this Order.

       This, the 27th day of October, 2020.



                                       _________________________________
                                                    Joe L. Webster
                                            United States Magistrate Judge




         Case 1:14-cr-00194-TDS Document 34 Filed 10/27/20 Page 1 of 1
